Citation Nr: 1413776	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck/upper back condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 
 
In April 2013 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The evidence of record does not link the Veteran's current neck/upper back condition to an in-service disease or injury.

2.  The evidence of record does not link the Veteran's current low back condition to an in-service disease or injury.

3.  The evidence of record does not contain a diagnosis of a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck/upper back condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

July 2008 and September 2008 letters, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish a disability rating and an effective date.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and available private treatment records have been obtained and considered.  VA attempted to obtain the Veteran's records from the hospital where he was treated in 1992 and received a response that the Veteran would need to obtain them himself.  The Board notes that Social Security disability records have not been obtained.  However, to the extent that these records would apply at all to the issues on appeal, the Veteran has not alleged that these records contain evidence of a nexus to service.  As such, they would not be relevant.  The Veteran has not identified any additional outstanding records that VA has not made reasonable efforts to acquire.  

In April 2013 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his neck, back and sleep conditions, requested the Veteran to identify any other private doctors who treated him, obtained outstanding VA treatment records and provided the Veteran with a VA examination in June 2013.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's June 2013 VA back examination involved a review of the Veteran's claims file, an in-person interview, a physical assessment of the Veteran, including range of motion testing and an opinion concerning the Veteran's conditions.  The Board finds this examination to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.


II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Neck/Upper Back Condition and Low Back Condition

In lay statements, the Veteran claims to have suffered from upper and lower back pain since 1992, which has worsened with age.  He also has stated that he has arthritis in his low back, that he was treated in 1993 for acute low back pain, and that he has been diagnosed with repetitive motion strain syndrome involving the lower back and upper extremities. 

STRs show that the Veteran was treated for an infected carbuncle in January 1966 and February 1966.  During his initial complaint for the carbuncle he was given Robaxin and acetaminophen for a backache.  No other complaints regarding the Veteran's neck or back appear in his STRs.  The Veteran specifically denied arthritis, rheumatism or recurrent back pain during his June 1967 separation exam and a clinical evaluation noted no abnormalities.

VA medical center (VAMC) records from June 2008 included diagnoses of lower back pain and degenerative disc disease of the lumbosacrum.  While the Veteran has been diagnosed with gout in his lower extremities, there is no indication that the Veteran has been diagnosed with arthritis in his back or neck.  

A June 2013 VA examination produced diagnoses of degenerative disc disease of the lumbosacral and cervical spine.  At the examination the Veteran complained of soreness in his neck and back which began not long after separation.  The Veteran also denied having specific injuries to the neck or back before, during or after service but stated that he received unknown pain pills for neck and lower back pain while in service.

The 2013 VA examiner opined that the Veteran's neck and back conditions are less likely than not related to service.  The examiner noted the lack of neck or back complaints during service other than the carbuncle, which would not be responsible for the Veteran's current degenerative disc disease.  The examiner also noted that the Veteran was able to return to active duty, pass PT tests, and that he did not seek any further medical attention or attempt to self-treat while in the military.  The examiner addressed the pathology of degenerative disc disease, explaining the numerous factors which can have a contributing effect.  He concluded that without x-rays from a time period close to service or from before the onset of the Veteran's back pain, a causative link between service and the current condition could not be demonstrated. 

While the Veteran has current diagnoses of degenerative disc disease of the cervical and lumbar spine, the record does not show any in-service illness or injury that would have caused this.  The Veteran has not suggested that his current back or neck problems are related to the carbuncle he had removed during service.  The Veteran has asserted in a general sense that his back pain is due to service in that he stated during his examination that his back pain began shortly after separation.  The Veteran's lay statements however, suggest that his back pain began in 1992, around 25 years after service.  Regardless, as the Veteran does not have the requisite medical background to assess the etiology of his neck and back conditions, his statements are afforded little probative value.  Alternatively, the Board gives great probative weight to the June 2013 VA examination report which finds no nexus between the Veteran's current condition and service and is based upon a thorough examination and a well-reasoned opinion.  Finally, the record contains no contrasting positive medical opinion demonstrating a relationship between the Veteran's back condition and service.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current degenerative disc disease is related to service. Accordingly, service connection for a neck/upper back condition or a low back condition is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  Sleep disorder

The Veteran has stated that he experienced a sleeping disorder in 1992 and that he continues to experience sleep problems. 

While VAMC records show that the Veteran has been prescribed medication in order to help him fall asleep, the record does not contain any diagnosis of a sleep disorder.  Furthermore, STRs are entirely negative for any evidence of complaints of or treatment for a sleep disorder during service.  The Veteran specifically denied frequent trouble sleeping at his separation examination.

Given the lack of a current diagnosis or evidence of any sleep related complaints or treatment while on active duty, service connection for a sleep disorder is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a neck/upper back condition is denied.

Service connection for a low back condition is denied.

Service connection for a sleep disorder is denied.




___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


